747 N.W.2d 307 (2008)
Katherine GRISWOLD, Personal Representative of the Estate of Marilyn I. Malone, Plaintiff-Appellant,
v.
GENESYS REGIONAL MEDICAL CENTER, d/b/a Genesys Health System, Genesys Health Park, and Genesys Regional Medical Center at Health Park; Trinity Health-Michigan, f/k/a Catherine McAuley Health System, d/b/a St. Joseph Mercy Health System and St. Joseph Mercy Hospital, Ann Arbor; Select Specialty Hospital-Ann Arbor, Inc., Michigan Hospitalists, P.C., and David M. Vandenberg, M.D., Defendants-Appellees.
Docket No. 135829. COA No. 275223.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the application for leave to appeal the January 3, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.